Exhibit 10.1


[carcharging2.gif]


December 6, 2012


Governor Bill Richardson
216 Washington Avenue
Santa Fe, NM 87501


Re: Chairman of the Board of Directors Offer Letter Agreement


Dear Governor Richardson,


I am very pleased to offer you a position as Chairman of the Board of Directors
(the “Board”) of Car Charging Group, Inc. (OTCQB: CCGI) (“CarCharging” or the
“Company”).


Should you choose to accept this position as Chairman of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all of the terms and conditions relating to the services you are to
provide. This Agreement is based on the following terms and conditions:


Start Date:           December 6, 2012 (the “Effective Date”) shall constitute
your starting date.  You will serve as Chairman of the Board until the annual
meeting for the year in which your term expires or until your successor has been
elected and qualified, subject however, to your prior death, resignation,
retirement, disqualification or removal from office.


Term:                    Your initial term shall be three (3) years.


Services:              You shall render services as Chairman of the Board
(hereinafter your “Duties”).  During the term of this Agreement, you shall
attend and participate in such number of meetings of the Board as regularly or
specially called, but in any case no fewer than four (4) meetings per year.  You
may attend and participate in each such meeting, via teleconference,
videoconference or in person.  You shall consult with other members of the Board
regularly and as necessary via telephone, electronic mail or other forms of
correspondence.  You shall also participate in approximately four (4) conference
calls for operational purposes with the Company’s management in any year.


Committees:        You acknowledge and agree that, in order to meet SEC and NYSE
rules, you will be required to serve on one or more of the Board’s Audit
Committee, Compensation Committee, and/or Nominating and Governance Committee,
and that such committee assignments will be agreed between you and the Company,
and that you will be compensated for service on any committee as provided
herein.


Compensation:    In consideration of your services as a member of the Board, you
will receive: (i) warrants to purchase 10,000 fully paid and nonassessable
shares of Company restricted common stock, par value $1.00 per share (the
“Common Stock”) upon execution of this Agreement, and (ii) warrants to purchase
5,000 fully paid and nonassessable shares of Common Stock for your attendance at
any Company Board of Directors meeting.  All warrants, herein referred to as
“Equity Warrants,” given under this Agreement shall be non-cashless, shall vest
after a period of two (2) years, and shall expire five (5) years from the date
of issue.
 
 
 

--------------------------------------------------------------------------------

 
2 of 7
Governor Richardson Offer Letter
 
Further, should the Company: (A) pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (B) subdivide its outstanding shares of
Common Stock into a greater number of shares, (C) combine its outstanding shares
of Common Stock into a smaller number of shares, or (D) issue by
reclassification, recapitalization or reorganization of its Common Stock any
Company shares, then in each such case the number of shares of Company Common
Stock issuable upon exercise of any Equity Warrant shall be equitably adjusted,
and you shall be entitled to receive the number of shares of Company Common
Stock to which you would have been entitled to receive immediately following
such action had such Equity Warrants been exercised immediately prior to the
occurrence of such event.
 
In addition to the Equity Warrants, upon execution of this Agreement you shall
receive 200,000 shares of Company Common Stock (the “Shares”).  These Shares
will be subject to the following terms and conditions:
 
Sale Restrictions. Until such time as you have sold all of the Shares, you
hereby agree that it will not, without the prior written consent of the Company,
offer, pledge, sell, contract to sell, hypothecate, lend, transfer or otherwise
dispose of any of the Shares which you own or have a right to acquire as of the
date hereof  (collectively, the “Lockup Shares”) for a period of six (6) months
following the date you receive the Lockup Shares (the “Lockup Period”). 
Following the expiration of the Lockup Period, you shall have the right, in the
aggregate, to sell, dispose of or otherwise transfer the Lockup Shares without
restriction, up to five percent (5%) of the total daily trading volume of the
Company’s common stock.
 
Any subsequent issuance to and/or acquisition by you of Common Stock or options
or instruments convertible into Common Stock will be subject to the provisions
of this Agreement.
 
Until such time as you have sold all of the Shares, within five (5) business
days of any sale, transfer or other transaction made by you with regard to the
Company’s securities, you shall deliver to the Company a written statement
detailing (i) the sale, transfer or other transaction giving rise to such
written statement and (ii) your current holdings of the Company’s securities.
 
Permitted Transfers.  Notwithstanding the foregoing restrictions on transfer,
you may, at any time and from time to time, transfer the Lockup Shares (i) as
bona fide gifts or transfers by will or intestacy, (ii) to any trust for your
direct or indirect benefit or your immediate family, provided that any such
transfer shall not involve a disposition for value, (iii) to a partnership which
is the general partner of a partnership of which you are a general partner, or
(iv) make a gift of to an organization exempt from taxation under Section
501(c)(3) of the Internal Revenue Code of 1986, as amended provided, that, in
the case of any gift or transfer described in clauses (i), (ii), (iii) or (iv),
each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the undersigned so that in the aggregate, no more than the number of
Lockup Shares allowable under Section 10A above may be transferred on a given
day, except in accordance with the terms hereof. For purposes hereof, “immediate
family” means any relationship by blood, marriage or adoption, not more remote
than first cousin.
 
 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601— MIAMI BEACH, FL 33139
PHONE: 305.521.0200 — FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 

--------------------------------------------------------------------------------

 
3 of 7
Governor Richardson Offer Letter
 
Ownership. Until such time as you have sold the shares in question, you shall
retain all rights of ownership in the Lockup Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof.
 
Company and Transfer Agent. The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent and such transfer agent shall
only release shares in accordance with the limitations contained herein. The
Company and its transfer agent are hereby authorized to decline to make any
transfer of the Lockup Shares if such transfer would constitute a violation or
breach of this Agreement.
 
In addition, the Company will provide you with a nominal fee for each Board
Meeting you attend, in an amount of $1,500 per meeting (the “Nominal Fee”). 
This Nominal Fee shall be payable in Company Common Stock, at a value of two
times its cash value.
 
As Chairman of the Board, you will receive additional compensation of $100,000
per year for your services (the “Additional Fee”), in addition to the Nominal
Fee.  This Additional Fee shall be payable in quarterly cash increments of
$25,000.
 
Further, should CarCharging, through your efforts, either be introduced to or
assisted in obtaining grant and/or other funding opportunities, you would be
paid 1% of the total grant and/or funding award in an equal value of Company
Common Stock.


Expenses:            The Company agrees to reimburse all of your travel and
other reasonable documented expenses relating to your attendance at meetings of
the Board.  In addition, the Company agrees to reimburse you for reasonable
expenses that you incur in connection with the performance of your duties as a
director of the Company.


Indemnification: You will receive indemnification as a director of the Company
to the maximum extent extended to directors of the Company generally, as set
forth in the Company’s Certificate of Incorporation, bylaws, and indemnification
agreement between the Company and you (which will be provided to you upon the
Effective Date).


D&O Insurance: During the term under this Agreement, the Company shall include
you as an insured under an officers and directors insurance policy, with current
coverage of five million dollars ($5,000,000) for all losses in the aggregate,
including defense costs.
 
 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601— MIAMI BEACH, FL 33139
PHONE: 305.521.0200 — FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 

--------------------------------------------------------------------------------

 
4 of 7
Governor Richardson Offer Letter
 
Service For Others: You will be free to represent or perform services for other
persons during the term of this Agreement.  However, you agree that you do not
presently perform and do not intend to perform, during the term of Agreement,
similar Duties, consulting or other services for companies whose businesses
whose businesses are or would be, in any way, competitive with the Company
(except for companies previously disclosed by you to the Company in writing). 
Should you propose to perform similar Duties, consulting or other services for
any such company, you agree to notify the Company in writing in advance
(specifying the name of the organization for whom you propose to perform such
services) and to provide information to the Company sufficient to allow it to
determine if the performance of such services would conflict with areas of
interest to the Company.


No Assignment:   Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company. 


Confidential Information: In consideration of your access to the premises of the
Company and/or you access to certain Confidential Information of the Company, in
connection with your business relationship with the Company, you hereby
represent and agree as follows:


Definition.            For purposes of this Agreement the term “Confidential
Information” means:


i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or


ii.  Any information that is related to the business of the Company and is
generally not known by non-Company personnel.
 
 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601— MIAMI BEACH, FL 33139
PHONE: 305.521.0200 — FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 

--------------------------------------------------------------------------------

 
5of 7
Governor Richardson Offer Letter
 
 
iii. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.


Exclusions.          Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.  Any information which becomes generally available to the public other than
as a result of a breach of the confidentiality portions of this Agreement, or
any other agreement requiring confidentiality between the Company and you;


ii.  Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and


iii.  Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.


Documents.         You agree that, without the express written consent of the
Company, you will not remove from the Company's premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same.  In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company.  In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or
items.  You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company's demand, upon
termination of this Agreement, or upon your termination or Resignation, as
defined herein.


No Disclosure.    You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company.  You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement.


Termination and Resignation: Your membership on the Company’s Board may be
terminated for any or no reason at a meeting called for the purpose of the
election of directors by a vote of the stockholders holding at least a majority
of the shares of the Company’s issued and outstanding shares entitled to vote.
Your membership on a Board committee may be terminated for any or no reason at
any meeting of the Board by or by written consent of, a majority of the Board at
any time. You may also terminate your membership on the Board or on a committee
for any or no reason by delivering your written notice of resignation to the
Company (“Resignation”), and such Resignation shall be effective upon the time
specified therein or, if no time is specified, upon receipt of the notice of
resignation by the Company. Upon the effective date of the termination or
Resignation, your right to compensation hereunder will terminate subject to the
Company's obligations to pay you any cash compensation (or equivalent value in
Company common stock shares) that you have already earned and to reimburse you
for approved expenses already incurred in connection with your performance of
your Duties as of the effective date of such termination or Resignation.
 
 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601— MIAMI BEACH, FL 33139
PHONE: 305.521.0200 — FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 

--------------------------------------------------------------------------------

 
6 of 7
Governor Richardson Offer Letter
 
Governing Law.    All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of Nevada
applicable to agreements made and to be performed entirely in the State of
Nevada.
 
Entire Agreement; Amendment; Waiver; Counterparts. This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof.  Any term of this agreement may be amended and observance of any
term of this agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
agreement.  The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of agreement.  This Agreement may be executed in separate counterparts
each of which will be an original and all of which taken together will
constitute one and the same agreement, and may be executed using facsimiles of
signatures, and a facsimile of a signature shall be deemed to be the same, and
equally enforceable, as an original of such signature.




CONTINUED ON NEXT PAGE
 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601— MIAMI BEACH, FL 33139
PHONE: 305.521.0200 — FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 
 

--------------------------------------------------------------------------------

 
7 of 7
Governor Richardson Offer Letter
 
This Agreement sets forth the complete terms of your service on the
Board.  Nothing in this Agreement should be construed as an offer of
employment.  If the foregoing terms are agreeable, please indicate your
acceptance by signing in the space provided below and returning this Agreement
to the Company.
 
Sincerely,


By: /s/ Michael D. Farkas
Michael D. Farkas
Chief Executive Officer

 
Accepted and Agreed:


Signature: /s/ Govenor Bill Richardson


Name:       Governor Bill Richardson


Date:         December 10, 2012


 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601— MIAMI BEACH, FL 33139
PHONE: 305.521.0200 — FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM

--------------------------------------------------------------------------------
